DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 are currently pending and have been examined in the application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on October 18, 2019 has been acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claim 1, the limitations “a control unit configured to execute... acquiring information… determining the amount of information… selecting the advertisement… ” have been analyzed to determine whether they should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been 
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim 1 limitations “a control unit configured to execute... acquiring information… determining the amount of information… selecting the advertisement…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “a control unit” coupled with functional language “configured to execute...” without reciting sufficient structure, material or acts to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  
	A review of the specification does not show definite structures for the “a control unit configured to execute... acquiring information… determining the amount of information… selecting the advertisement…” to perform the entire claimed functions and fails to provide a single algorithm which clearly link the structure, material, or acts to the recited functionalities.  Therefore, the claim is indefinite.  Claims 2-5 by being dependents of Claim 1 are also rejected
	A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-7 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards an apparatus, which is a statutory category of invention.
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), there are no additional elements provided by the claim beyond the recited abstract idea. Therefore, the claim is directed to an abstract idea.  
	Likewise, dependent claims 2-5 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 6 and 7 suffer from substantially the same deficiencies as outlined with respect to claim 1 and are also rejected accordingly.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by e Costa (US Patent Publication 2018/0053215).
	Regarding Claims 1, 6-7, e Costa discloses an apparatus, method and storage medium, comprising: 
	acquiring information relating to the circumstances of travelling of a vehicle that is capable of outputting an advertisement by a display apparatus arranged to face outward; e Costa [0236: direction of travel may, for example, be actual and/or may be a planned or anticipated direction of travel (e.g., a bus route, a taxi navigation path, etc.); 0375: determining any or all of the vehicle context parameters (e.g., actual or planned location, actual or planned trajectory or route, vehicle orientation, type of vehicle, fleet identification, wireless environment, power supply characteristics, other vehicles (or Mobile APs thereof) within communication range, weather conditions, road conditions];
	determining the amount of information of the advertisement to be output on the basis of the circumstances of travelling; e Costa [0232: ad content may be borough limited, neighborhood limited, city limited, block limited, bus/subway-line limited, bus or train stop limited, etc. 0233: also for example, ad content may be limited to a custom geographic area, for example based on a radius from a specific location];
	and selecting the advertisement to be output to the display apparatus on the basis of the amount of information thus determined.  e Costa [0239: ad content might only be displayed on the outside of a vehicle when the vehicle is stopped and/or when vehicle speed is steady].
Claim 2, e Costa discloses, wherein the circumstances of travelling include at least one of the speed of the vehicle, the presence of another vehicle in the vicinity of the vehicle, and the length of time over which the vehicle is expected to stop in a certain period of time.  e Costa [0238: content shut down (e.g., advertising display (on external screens of a vehicle, etc.) if the vehicle is moving at a speed more than a preset maximum, for example to enhance road safety]. 
Regarding Claim 3, e Costa discloses,.  e Costa [Paragraph 0060 Ln. 1-3].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over e Costa (US Patent Publication 2018/0053215) in view of Doubleday (US Patent Publication 2014/0306989).
A.	In regards to Claims 1 and 10, e Costa does not specifically disclose, wherein the advertisement comprises a still image, and the control unit determines the number of words contained in the still image to be output.  This is disclosed by Doubleday [0024: amount of text 
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of E Costa with the teachings from Doubleday with the motivation to truncated, as necessary, word breaks within the text of the advertisement. In order that the number of pixels allocated to the advertisement box may fit to scale as a function of the number of pixels that are allocated to the advertisement box.  Doubleday [0024].

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over e Costa (US Patent Publication 2018/0053215) in view of Trest (US Patent Publication US 2010/0036717).
A.	In regards to Claim 3, e Costa does not specifically disclose, wherein the advertisement comprises a moving image, and the control unit determines the amount of information of the moving image to be output per unit time on the basis of the circumstances of travelling.  This is disclosed by Trest [0091: Vehicle speed context data is determined in order to select or generate audio /video advertising of different lengths, so that if the vehicle is stopped in traffic, longer-running audio /video advertising will be presented].  
	Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of E Costa with the teachings from Trest with the motivation to provide viewer/listener response context data is used to select or generate audio /video advertising based on the responses of people who have viewed the static exterior vehicle advertising 100 and/or have seen/heard the audio /video advertising.  Trest [0092].
B.	In regards to Claim 4, Jason does not specifically disclose, wherein the advertisement comprises a moving image, and the control unit determines the duration of the moving image to be output on the basis of the circumstances of travelling This is disclosed by Trest [0091: Vehicle speed context data is determined in order to select or generate audio /video advertising of different lengths, so that if the vehicle is stopped in traffic, longer-running audio /video advertising will be presented].  The motivation being the same as stated above in claim 3.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622